Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9, 10, 19, 20, & 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avci (US PAT 10,907,951) (Avci).
	Regarding Claim 1, Avci discloses a single-chip optical coherence tomography device, comprising: 
	a) a first optical port configured to receive an optical signal from an optical source (Fig. 1). The spot the light from the source (102) is shown entering the planar-lightwave circuit (PLC 110) is the first optical port; 
b) a second optical port (FC-2) configured to receive an optical signal from a target (134); 
c) a photonic integrated circuit (PLC 110) comprising a variable delay (124) having an input coupled to the first optical port (it is optically coupled to the input port), the variable delay configured to select between at least two optical paths from the input to an output such that the optical signal from the optical source provided to the input and passing to the output experiences an optical delay based on a selected one of the at least two optical paths (Column 7, lines 52-62) and configured such that a loss of the optical signal from the optical source provided to the input and passing to the output is nominally the same for each of the at least two optical paths (Column 11, lines 54-59); 
d) an optical receiver (126 & 106, See Fig. 1) comprising a first optical input coupled to the output of the variable delay and a second optical input coupled to the second optical port, the optical receiver configured to receive the optical signal from the target and to receive the optical signal from the optical source that experiences the optical delay based on the selected one of the at least two optical paths and to generate a corresponding electrical receive signal (142) at an electrical output; and 
e) a processor (104) having an electrical input connected to the electrical output of the optical receiver, the processor configured to generate at an output an interferometric measurement signal based on the receive signal (Column 5, lines 42-45).
Regarding Claim 4, Avci discloses the aforementioned. Further, Avci discloses wherein the variable delay comprises a stepped-stage variable delay (Column 8, lines 44-51).
	Regarding Claim 5, Avci discloses the aforementioned. Further, Avci discloses wherein the stepped- stage variable delay comprises a cascade of two Mach-Zehnder interferometric modulators (Column 9, lines 3-13, Fig. 5A).
	Regarding Claim 6, Avci discloses the aforementioned. Further, Avci discloses wherein the stepped- stage variable delay comprises a cascade of three Mach-Zehnder interferometric modulators (Column 9, lines 3-13, Fig. 5A).
	Regarding Claim 9, Avci discloses the aforementioned. Further, Avci discloses
wherein the variable delay is further configured to select between at least two optical paths from the input to the output continuously (Column 8, lines 4-10, Fig. 3).
	Regarding Claim 10, Avci discloses the aforementioned. Further, Avci discloses
wherein the variable delay is further configured to select between at least two optical paths (304A-I & 304B-i) from the input to the output in discrete steps (Column 8, lines 4-10, Fig. 3).
Regarding Claim 16, Avci discloses the aforementioned. Further, Avci discloses
wherein the processor is further configured to compensate for a chromatic dispersion in the variable delay (column 11, lines 51-59).
	Regarding Claim 17, Avci discloses the aforementioned. Further, Avci discloses wherein the compensation for chromatic dispersion is performed in real time. This operation as cited takes place during OCT operation thus the claim limitation is met. 
	Regarding Claim 19, Avci discloses the aforementioned. Further, Avci discloses
wherein the processor is further configured to generate an optical coherence tomography (OCT) measurement signal (Column 5, lines 42-45).
	Regarding Claim 20, Avci discloses the aforementioned. Further, Avci discloses wherein the OCT measurement signal has an image depth that corresponds to the optical delay based on the selected one of the at least two optical paths. This is inherent in how OCT (an interferometric measurement) works. 
	Regarding Claim 22, Avci discloses the aforementioned. Further, Avci discloses
wherein the photonic integrated circuit comprising the variable delay further comprises the optical receiver (Column 5, lines 63-67).
	Regarding Claim 23, Avci discloses the aforementioned. Further, Avci discloses the optical source (102).
Regarding Claim 24, Avci discloses the aforementioned. Further, Avci discloses
wherein the photonic integrated circuit comprising the variable delay further comprises the optical source (Column 5, lines 63-67).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 11, 12, 14, & 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avci in view of Ji et al (Xingchen Ji, Xinwen Yao, Yu Gan, Aseema Mohanty, Mohammad A. Tadayon, Christine P. Hendon, and Michal Lipson , "On-chip tunable photonic delay line", APL Photonics 4, 090803 (2019) https://doi.org/10.1063/1.5111164)(Ji).
Regarding Claims 2, 3, & 14, Avci discloses the aforementioned but fails to explicitly disclose wherein the variable delay is further configured such that a leakage signal from the input to the output of the variable delay is less than a desired value; wherein the desired value is less than -50 dB; and wherein the variable delay has optical waveguides designed for minimal chromatic dispersion;
However, Ji discloses a delay line with a 0.17db propagation loss (Page 4,090803-1, right column).  The propagation loss would be applicant’s leakage and the 0.17 is less than the applicant’s -50db (aka 50 db loss). Further, as stated the desired value for leakage as is as close to zero as possible for OCT;
wherein the variable delay has optical waveguides designed for minimal chromatic dispersion (Page 4,090803-1, right column). By tailoring the waveguide to be single mode and close to zero dispersion this limitation is met;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Avci with wherein the variable delay is further configured such that a leakage signal from the input to the output of the variable delay is less than a desired value; wherein the desired value is less than -50 dB; and wherein the variable delay has optical waveguides designed for minimal chromatic dispersion because having a low leakage and low dispersion enables an accurate OCT measurement since it improves the signal to noise ratio. 
Regarding Claims 11, 25, 26, & 27, Avci discloses the aforementioned. Further, Avci implies that the light is polarized (Column 6, lines 29-33) but does not explicitly disclose wherein the variable delay is further configured to operate in a single polarization; further comprising a polarization controller having an input coupled to the first optical port and an output coupled to the input of the variable delay; and wherein the photonic integrated circuit comprising the variable delay further comprises the polarization controller;
However, Ji teaches the variable delay is further configured to operate in a single polarization (Fig. 2(b), Page 4,090803-3, Left column). The polarization controllers maintain the polarization of the light; 
further comprising a polarization controller (Fig. 2(b), PC) having an input coupled to the first optical port and an output coupled to the input of the variable delay; As can be seen the polarization controller receives light from the light source and then couples the light into the delay line; and
wherein the photonic integrated circuit comprising the variable delay further comprises the polarization controller. While Ji does not explicitly show the polarization controller integrated onto the photonic integrated circuit in combination with Avci this would be obvious;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Avci with wherein the variable delay is further configured to operate in a single polarization;  further comprising a polarization controller having an input coupled to the first optical port and an output coupled to the input of the variable delay; and wherein the photonic integrated circuit comprising the variable delay further comprises the polarization controller because maintaining the polarization of light in a waveguide reduces the loss of light and thus improves the signal to noise ratio. Further, integrating the polarization controller onto the PIC would be common sense since the polarization controller would need to be in a place in the waveguide to maintain the polarization before the delay line and would reduce the number of loose parts to assemble for the device thus reducing the cost and time of manufacturing.
Regarding Claim 12, Avci discloses the aforementioned but fails to explicitly disclose wherein the variable delay is further configured with at least one optical path having a spiral shape;
However, Ji teaches the variable delay is further configured with at least one optical path having a spiral shape (See fig. 2(A));
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Avci with wherein the variable delay is further configured with at least one optical path having a spiral shape because a spiral shape allows for one to minimize the footprint of the delay line while maximizing the path length and total delay possible this improves the range of delay possible. 
Claim(s) 7 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avci in view of Xie et al (Jingya XIE, et al., “Seven-bit reconfigurable optical true time delay line based on silicon integration’, Optics Express, September 22, 2014, Pages 22707-22715 Vol. 22, No. 19.) (Xie) (Cited in IDS).
Regarding Claims 7 & 8, Avci discloses the aforementioned but fails to explicitly disclose wherein the variable delay comprises at least one attenuator configured to reduce optical leakage; and wherein the at least one attenuator comprises an active attenuator;
However, Xie teaches wherein the variable delay comprises at least one attenuator configured to reduce optical leakage (Fig. 1, VOA, Abstract, the VOAs are embedded to prevent cross-talk); and 
wherein the at least one attenuator comprises an active attenuator. Variable optical attenuators are by definition “active”;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Avci with wherein the variable delay comprises at least one attenuator configured to reduce optical leakage; and wherein the at least one attenuator comprises an active attenuator because they reduce the undesired signal in the off-paths and thus improve the signal to noise ratio of the measurement. 
Claim(s) 13, 15, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avci.
Regarding Claim 13, Avci discloses the aforementioned but fails to explicitly disclose wherein the variable delay is further configured with at least one optical path having a raster pattern shape;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time of filing;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Avci with wherein the variable delay is further configured with at least one optical path having a raster pattern shape because the choice of shape is trivial and such a shape would be used to minimize the footprint of the delay line while maximizing the path length and total delay possible this improves the range of delay possible.

Regarding Claim 15, Avci discloses the aforementioned but fails to explicitly disclose wherein the processor is further configured to add electronic delay to the receive signal;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time of filing;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Avci with wherein the processor is further configured to add electronic delay to the receive signal because compensating for errors in signal using computer processing is often cheaper and faster than using complicated hardware. 
Regarding Claim 18, Avci discloses the aforementioned but fails to explicitly disclose wherein at least some of the compensation for chromatic dispersion is predetermined;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time of filing;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Avci with wherein at least some of the compensation for chromatic dispersion is predetermined because the apparatus will inherently have some known dispersion and it would be common sense to pre-determine it for purposes of compensation.
Regarding Claim 21, Avci discloses the aforementioned but fails to explicitly disclose wherein the processor is further configured to generate a continuous electronic delay that prevents a dropout of the OCT measurement signal during a period when an optical path from the input to the output of the variable delay is selected;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time of filing;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Avci with wherein the processor is further configured to generate a continuous electronic delay that prevents a dropout of the OCT measurement signal during a period when an optical path from the input to the output of the variable delay is selected because it is common sense to maintaina continuous delay to prevent dropout of the OCT measurement signal to prevent the loss of data during measurement. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Jonathon Cook/
AU:2886
September 9, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886